            Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 1 of 20




                              IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


TRADESHIFT, INC.,                                )   CASE NO. 1:20-cv-03661-ER
                                                 )
                 Plaintiff,                      )
       v.                                        )
                                                 )
SMUCKER SERVICES COMPANY,                        )   DEFENDANT SMUCKER SERVICES
                                                 )   COMPANY’S ANSWER TO
                 Defendant.                      )   PLAINTIFF’S COMPLAINT AND
                                                 )   COUNTERCLAIM
                                                 )

       Defendant Smucker Services Company (“Smucker”), by and through counsel, and for its

Answer to Tradeshift, Inc.’s (“Tradeshift”) Complaint, states as follows:

                                            PARTIES

       1.        Upon information and belief, Smucker admits the allegations in Paragraph 1 of

the Complaint.

       2.        Smucker admits the allegations in Paragraph 2 of the Complaint.

                                   JURISDICTION AND VENUE

       3.        The allegations in Paragraph 3 are legal conclusions to which no response is

required. To the extent a response is required, Smucker admits the allegations in Paragraph 3.

       4.        The allegations in Paragraph 4 are legal conclusions to which no response is

required. To the extent a response is required, Smucker admits the allegations in Paragraph 4.

                                    GENERAL ALLEGATIONS

       5.        Smucker is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 5 of the Complaint and, therefore, denies the same.
            Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 2 of 20




       6.       In response to the allegations in Paragraph 6, Smucker admits that it entered into a

“Services Agreement” with Tradeshift on June 28, 2019 and that agreement is the best evidence

of its terms and denies any inconsistent characterizations of same.

       7.       In response to the allegations in Paragraph 7, Smucker admits that it entered into a

“Services Agreement” with Tradeshift on June 28, 2019 and that agreement is the best evidence

of its terms and denies any inconsistent characterizations of same. Further responding to the

allegations, Smucker is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 7 of the Complaint and, therefore, denies the same.

       8.       In response to the allegations in Paragraph 8, Smucker admits that it entered into a

“Services Agreement” with Tradeshift on June 28, 2019 and that agreement is the best evidence

of its terms and denies any inconsistent characterizations of same.

       9.       In response to the allegations in Paragraph 9, Smucker admits that it entered into a

“Services Agreement” with Tradeshift on June 28, 2019 and that agreement is the best evidence

of its terms and denies any inconsistent characterizations of same.

       10.      In response to the allegations in Paragraph 10, Smucker admits that it entered into

a “Services Agreement” with Tradeshift on June 28, 2019 and that agreement is the best

evidence of its terms and denies any inconsistent characterizations of same.

       11.      In response to the allegations in Paragraph 11, Smucker admits that Tradeshift

began performance under the Services Agreement but denies the remaining allegations as

drafted.

       12.      In response to the allegations in Paragraph 12, Smucker states that its January 16,

2020 correspondence is the best evidence of its terms and denies any inconsistent

characterizations of same.



                                               2
          Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 3 of 20




        13.     In response to the allegations in Paragraph 13, Smucker states that its January 16,

2020 correspondence is the best evidence of its terms and denies any inconsistent

characterizations of same.

        14.     In response to the allegations in Paragraph 14 of the Complaint regarding

Tradeshift’s response, Smucker is without knowledge or information sufficient to form a belief

as to the truth of the allegations and, therefore, denies the same. Smucker denies the remaining

allegations in Paragraph 14 of the Complaint.

        15.     In response to the allegations in Paragraph 15, Smucker states that to the extent it

purports to summarize confidential settlement communications between the parties that is a

breach of the confidential nature of those proceedings. As a result, Smucker denies the

allegations in Paragraph 15 as alleged.

        16.     In response to the allegations in Paragraph 16, Smucker states that to the extent it

purports to summarize confidential settlement communications between the parties that is a

breach of the confidential nature of those proceedings. As a result, Smucker denies the

allegations in Paragraph 16 as alleged.

                                COUNT I: BREACH OF CONTRACT

        17.     Smucker incorporates its responses to each and every allegation in this Paragraph

as if fully set forth herein.

        18.     Paragraph 18 states a legal conclusion to which no response is required. To the

extent a response is required, Smucker admits the allegations on Paragraph 18.

        19.     Smucker denies the allegations in Paragraph 19 of the Complaint.

        20.     In response to the allegations in Paragraph 20, Smucker admits that it entered into

a “Services Agreement” with Tradeshift on June 28, 2019 as that agreement is the best evidence

of its terms and it denies any inconsistent characterizations of same.
                                                3
            Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 4 of 20




          21.   Smucker denies the allegations in Paragraph 21 of the Complaint.

                                      GENERAL DENIAL

          22.   Each and every allegation and request for relief not specifically admitted herein is

denied.

                               FIRST AFFIRMATIVE DEFENSE

          23.   The Complaint fails to state a claim upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

          24.   Plaintiff’s alleged damages, if any, were caused in whole or in part by the acts or

omissions of Plaintiff.

                              THIRD AFFIRMATIVE DEFENSE

          25.   The claims are barred in whole or in part, by Plaintiff’s failure to mitigate its

damages, if any.

                             FOURTH AFFIRMATIVE DEFENSE

          26.   Plaintiff’s claims are barred, in whole or in part, by the applicable doctrines of

waiver, laches, unclean hands, accord and satisfaction, and/or administrative or equitable

estoppel.

                              FIFTH AFFIRMATIVE DEFENSE

          27.   Plaintiff’s claims are barred because there is no causation or connection between

the alleged breaches and any alleged economic losses or damages, as well as being barred

because any alleged causation or connection between the alleged breaches and any alleged

damages is not attributable to Smucker.




                                               4
         Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 5 of 20




                             SIXTH AFFIRMATIVE DEFENSE

       28.     Plaintiff’s claims for losses or damages (if there are any losses or damages, which

there are not) would improperly constitute unjust enrichment, and/or must be reduced by any

setoff, offset, recoupment, or other provisions applicable for the reduction of amounts owed.

                           SEVENTH AFFIRMATIVE DEFENSE

       29.     Plaintiff’s claims are barred by Tradeshift’s own breaches of contract and fraud,

as set forth in Smucker’s Counterclaims and incorporated by reference as if rewritten herein.

                            EIGHTH AFFIRMATIVE DEFENSE

       30.     Smucker hereby reserves the right to identify additional defenses or claims,

including, but not limited to those which become apparent from further investigation and

discovery.




                                              5
              Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 6 of 20




                       COUNTERCLAIM – JURY DEMAND REQUESTED

         Defendant/Counterclaim Plaintiff Smucker Services Company (“Smucker”) for its

Counterclaim against Plaintiff/Counterclaim Defendant Tradeshift, Inc. (“Tradeshift”), states as

follows:

                                         NATURE OF THE CASE

         1.       Smucker brings this case to recover the significant damages it incurred as a result

of the fraudulent inducement, fraudulent and/or negligent misrepresentations, and breaches of

contract committed by Tradeshift concerning its capabilities to perform under a services

agreement dated June 30, 2019 (“Services Agreement” or “Agreement”) 1.

         2.       Smucker is a household name synonymous with the consumer-packaged goods

that it and a network of suppliers make available across the nation. Given the number of

suppliers, brands, and volume of products it provides, Smucker requires a comprehensive and

attuned software system to manage its supply chain.

         3.       In 2019, Smucker began a rigorous search for a vendor that could provide

operating systems and applications for its supply chain’s procure-to-pay process. As part of the

search, Smucker asked contending vendors to answer over 200 questions in response to a formal

Request for Proposal (“RFP”), complete an extensive report addressing hundreds of unique

business criteria and capabilities (the “Business Requirements Document” or “BRD”), and agree

to an interview.

         4.       In response to Smucker’s requests, Tradeshift submitted information about its

business, capabilities, financial health, and experience that was replete with material

misrepresentations. Among other things, Tradeshift falsely represented that it was uniquely


1 As the Agreement is marked “Confidential” it is not attached hereto but can be provided to the Court for an in
camera review.
                                                       6
            Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 7 of 20




qualified and able to satisfy hundreds of unique criteria listed in the Business Requirements

Document.

       5.       Smucker, in reliance on Tradeshift’s submissions and without knowledge of the

material misrepresentations contained therein, selected Tradeshift over other companies to serve

as its vendor, and, on June 30, 2019, the parties subsequently entered into the Services

Agreement. After the parties entered into the Services Agreement, Smucker discovered that

Tradeshift could not provide the services it contractually agreed to perform. Had Tradeshift

launched its program for Smucker as its enterprise procure-to-pay solution, it would have been

riddled with critical and fatal defects, which would have undoubtedly caused significant delays

and disrupted communications with and payments from Smucker’s suppliers.

       6.       If Smucker had known that Tradeshift materially misrepresented its ability to

meet Smucker’s stringent business requirements and its experience providing services to

companies of similar size and scope, Smucker would not have selected Tradeshift as its vendor

or entered into the Services Agreement.

       7.       Tradeshift was and remains incapable of satisfying Smucker’s exacting, much less

than basic, requirements it knew or reasonably should have known, that it could not perform.

       8.       As a direct result of Tradeshift’s inability to perform its obligations under the

Services Agreement, Smucker was forced to extend its contract with the existing software vendor

to perform those services and hire a new vendor, both at additional cost and expense, all in

addition to the hundreds of thousands of dollars it paid Tradeshift under the Services Agreement.

       9.       As a direct result of Tradeshift’s fraud, misrepresentations, and breach of contract,

Smucker has been damaged, and through this action, seeks rescission of the Services Agreement,

as well as compensatory damages and punitive damages, and the other relief requested herein.



                                                7
         Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 8 of 20




                                         THE PARTIES

       10.     Smucker is an Ohio corporation with its principal place of business at One

Strawberry Lane, Orrville, Ohio 44667.

       11.     Smucker is an iconic one hundred twenty-three year old American company that

manufactures and sells scores of consumable products like jam, peanut butter, jelly, fruit syrups,

beverages, shortening, ice cream toppings, cooking oils, coffee, pet food, and other products.

       12.     Tradeshift is a Delaware corporation with its principal place of business at 612

Howard Street, Suite 100, San Francisco, California 94105.

       13.     Tradeshift represents itself as a provider of a cloud-based network and platform to

assist companies in digitizing the supply chain process

                                JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

this action is between citizens of different states and the amount in controversy exceeds the sum

or value of $75,000.

       15.     Venue is proper in this Court pursuant to Section 14 of the Services Agreement in

which the parties agreed to the Southern District of New York as the exclusive venue for

purposes of disputes pursuant to the Agreement.

                            FACTS COMMON TO ALL COUNTS

   SMUCKER CONDUCTED DUE DILIGENCE IN SEARCH OF VENDORS THAT
   COULD MEET ITS EXACTING AND ABSOLUTE BUSINESS REQUIREMENTS

       16.     In 2019, Smucker began the process of selecting a vendor that could

electronically manage its supply chain, including, but not limited to, supplier master data

management, creating and revising purchase requisitions, creating and revising purchase orders

(“PO”), entering goods receipts, invoice processing and reconciliation, and payments.


                                              8
          Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 9 of 20




       17.     Smucker was specifically looking for a vendor to provide an operating system and

application that would allow Smucker to perform these functions electronically while also

limiting the manual intervention and handling of electronic data sources throughout the procure-

to-pay process.

       18.     Smucker deals with hundreds of suppliers on a daily basis for the different facets

of its business and requires a robust operating system and program tailored to meet its individual

and unique business needs.

       19.     Smucker engaged in a rigorous vendor selection process to find a company that

could provide the services it sought. It interviewed several vendors and required each to

complete a written RFP response and an extensive Business Requirements Document.

       20.     The RFP alone requested answers to over 200 questions regarding the vendors’

business and capabilities. The BRD sought detailed information about hundreds of requirements

sought by Smucker, which were categorized as either “Want” or “Must Have.” The BRD

included over 180 “Must Have” requirements that vendors had to be able to perform in order to

provide the services sought by Smucker.

       21.     The BRD clearly explained that a vendor’s failure to deliver a “Must Have”

requirement would result in complete project failure.

        TRADESHIFT MATERIALLY MISREPRESENTED ITS CAPABILITIES

       22.     Tradeshift is one of the vendors that participated in Smucker’s selection process,

which included an interview and completing the RFP and BRD.

       23.     During its interactions with Smucker, Tradeshift made a number of material

representations regarding its qualifications and capabilities.




                                                9
           Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 10 of 20




         24.      For example, in its March 2, 2019 submission in response to the RFP 2, Tradeshift

responded to hundreds of questions regarding its business and program capability and

functionality which addressed, among other topics, catalog management, configuration, user

interface, guided buying, purchase orders (including purchase order setup and collaboration),

budgeting, receiving, invoicing, supplier information, system security and technology, general

architecture, integration, error handling, data security, support, and implementation.

         25.      While every representation cannot be included in this Counterclaim, Smucker

provides a sampling of some of the representations.

         26.      For example, Tradeshift represented that it had done “over 20 implementations

over the past 24 months” for companies similar in size and complexity to Smucker.

         27.      Tradeshift also included many representations about how its product was superior

to that of its competitors, stating “[o]ne of the key differentiators between Tradeshift and our

competitors is our ability to onboard suppliers for electronic invoicing as well as take up a

myriad of other opportunities on the Tradeshift network.”

         28.      Tradeshift represented that its revenue was $300-$500 million in the preceding

year.

         29.      Tradeshift represented and publicly disclosed that it received at least $250 million

in Series E funding in May 2018. On May 15, 2019, Tradeshift emailed Smucker a presentation

about its customers and funding that included this representation.

         30.      In regards to the questions about whether its software had certain capabilities,

with minimal exceptions, the answers were unequivocally “Yes.”




2 Given the voluminous nature of the RFP, as well as the confidentiality of the submission, it is not attached hereto
but can be provided to the Court for an in camera review.
                                                       10
           Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 11 of 20




         31.      Based on Tradeshift’s response to all of the questions in the RFP, Smucker

selected the company to participate as a final vendor in the selection process and asked it to

complete the BRD. On June 14, 2019, Chris Todd of Tradeshift submitted a completed BRD that

expressly represented that the company could fulfill most, if not all, of Smucker’s “Want” and

“Must Have” requirements.3

         32.      The scope of the representations is voluminous, and, as a result, they are not

repeated in this Complaint, but are contained in the BRD itself.

         33.      There were roughly 250 requirements on the BRD, over 180 of which were listed

by Smucker as “Must Have” requirements.

         34.      In other words, without these features the system would not work for Smucker.

         35.      Tradeshift not only represented that it could meet these requirements, but that the

majority were available “out of the box.” Thus, Tradeshift represented that its product was

already designed to meet Smucker’s “Want” and “Must Have” requirements.

         36.      Based on these representations, Smucker selected Tradeshift as its vendor.

         37.      A material consideration leading Smucker to select Tradeshift and enter into the

Services Agreement was the numerous representations made by Tradeshift in its RFP and BRD

submissions regarding the capability and functionality of its services platform.

         38.      As a result of Tradeshift’s representations, the parties entered into the Services

Agreement on June 30, 2019.

         THE PROJECT FAILED AS A RESULT OF NUMEROUS FATAL FLAWS

         39.      Shortly after the parties entered into the Services Agreement, the project

experienced significant delays.


3 Again, given the voluminous nature of the BRD, as well as the confidentiality of the submission, it is not attached
hereto but can be provided to the Court for an in camera review
                                                       11
         Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 12 of 20




        40.     The issues were so numerous that Smucker was forced to review with and/or

provide a defects list to Tradeshift on a weekly, if not daily, basis.

        41.     In addition, it became necessary for the Smucker and Tradeshift project team to

speak daily and project management weekly, in an attempt to address the myriad of problems

and issues with the project.

        42.     Among the list of defects identified by Smucker were those identified as either

being “fatal” or “critical” in nature.

        43.     “Critical defect” is defined on the Smucker defects list as “one that prevents the

application from functioning and will delay go-live. This is a major flaw in the design that

inhibits a ‘Must Have’ business requirement from being met and has no workaround.”

        44.     “Fatal defect” is defined by that same document as a defect that “causes system

level errors that prevent the test execution from continuing. For example, clicking on the

'Submit' button causes the application to crash. Fatal defects must be fixed immediately, so

testing can continue.”

        45.     Throughout this process, Smucker realized that Tradeshift misrepresented its

software’s capabilities in the RFP. For example, it represented that its system provided real-time

integration with Oracle, which later proved to be false. It also represented its system could

“hide” the overall value of a PO, which later proved to be false.

        46.     In addition, Smucker documented several instances in the BRD where Tradeshift

misrepresented the functionality of its software.

        47.     Of those misrepresentations, several were included in the BRD as “Must Have”

requirements that Tradeshift represented would be included in the program.

        48.     The following are examples of the “Must Have” requirements that Tradeshift

represented its program could meet:
                                                12
         Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 13 of 20




               (a) the ability to have one to many supplier site relationships;

               (b) the ability for a user to ‘hide’ the overall PO value on a PO communication to
                   the supplier;

               (c) the ability to integrate supplier master data from Oracle in an automated
                   manner;

               (d) the ability to setup various approval routing rules (at entry of invoice);

               (e) the ability to setup reconciliation routing rules;

               (f) the ability to customize the entry form;

               (g) the ability for all master data to be real-time; and,

               (h) the ability to enter a credit memo for returns.

       49.     Without these key “Must Have” requirements, Smucker’s procure-to-pay process

would not be able to handle a live production environment, as it would create stalled

transactions, data inaccuracies, and a lack of proper audit controls.

       50.     Several of these “Must Have” requirements, including the ability to enter a credit

memo for returns, were among the “out of the box” capabilities Tradeshift represented its

program could deliver.

       51.      It eventually became apparent, and Tradeshift later admitted, that its program

could not process credit memos or perform several of the other “Must Have” requirements

identified by Smucker.

       52.     When confronted with the critical and/or fatal defects in its program, and the

discrepancies between its representations and actual capabilities, including those that were

supposedly “out of the box,” Tradeshift merely offered to consider, but not commit to,

addressing the issues in a future release of the program software.

       53.     In other words, when confronted with the fact of a critical and/or fatal defect,

Tradeshift responded that it would consider an upgrade in the future.


                                               13
         Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 14 of 20




       54.     It soon became apparent to Smucker that Tradeshift’s program did not have the

basic functionality needed to meet critical requirements and/or cure critical and/or fatal defects.

       55.     Tradeshift was aware of each of the defects and after weeks of attempts to cure,

nothing had been fixed.

       56.     As late as January 6, 2020, the program still had several defects, some of which

were critical, and others which were fatal, to the program.

       57.     Tradeshift’s software did not meet Smucker’s most basic functionality

requirements, and Tradeshift was unable to perform its obligations under the Services

Agreement.

       58.     And it also became apparent to Smucker that Tradeshift had not worked with 20

similar companies on similar projects, its revenue in 2018 was not $300-$500 million, its

financial position was brittle despite claims of ample funding in May 2018, and its product was

not superior to that of competitors and was woefully inadequate for the needs of Smucker.

                  TRADESHIFT’S FRAUD VOIDED THE AGREEMENT

       59.     As it became apparent that Tradeshift could no longer perform under the Services

Agreement, and that it had materially misrepresented the capabilities and functionality of its

product, Smucker was forced to void the contract as of January 16, 2019. Had Tradeshift

accurately represented its capabilities, Smucker would never have entered into the Services

Agreement.

                    SMUCKER INCURRED SIGNIFICANT DAMAGES

       60.     As a result of Tradeshift’s material misrepresentations and fraud, Smucker

entered into the Services Agreement and, because Tradeshift proved incapable of performing its

obligations, incurred and continues to incur significant damages.



                                               14
           Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 15 of 20




        61.     To date, Smucker has paid Tradeshift $850,217.52, and there is an additional

$232,410.91 in outstanding invoices. Smucker was also forced to incur hundreds of thousands of

dollars in selecting a vendor to replace Tradeshift and to integrate a new product into Smucker’s

system.

                                        COUNT I
                                 FRAUDULENT INDUCEMENT

        62.     Counter Plaintiff incorporates by reference the allegations in the above paragraphs

as if they were fully set forth herein.

        63.     As set forth above and reflected in correspondence between the parties, in

responding to Smucker’s RFP and BRD, Tradeshift misrepresented material facts about its

capabilities and the functionality of the product it could deliver to Smucker.

        64.     In the RFP that Tradeshift sent to Smucker on March 2, 2019, the

misrepresentations are numerous, including, but not limited to, the financial stability of

Tradeshift, its experience with similar companies and projects, its superiority to competitor

products, and the functionality of its software including that its system provided real-time

integration with Oracle and could “hide” the overall value of a PO.

        65.     In the BRD that Tradeshift sent to Smucker on June 14, 2019, the

misrepresentations were also numerous, including, but not limited to, (1) the ability to have one

to many supplier site relationships; (2) the ability for a user to ‘hide’ the overall PO value on a

PO communication to the supplier, (3) the ability to integrate supplier master data from Oracle in

an automated manner; (4) the ability to setup various approval routing rules (at entry of invoice);

(5) the ability to setup reconciliation routing rules; (6) the ability to customize the entry form; (7)

the ability for all master data to be real-time; and (8) the ability to enter a credit memo for

returns.


                                                15
         Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 16 of 20




        66.     If Tradeshift had responded truthfully and with full and complete disclosures,

including the limitations of its product’s capabilities, Tradeshift’s submission to the BRD would

have revealed that it was incapable of meeting many of Smucker’s “Want” and “Must Have”

requirements.

        67.     Smucker did not know or have reason to know that Tradeshift’s submissions

contained material misrepresentations and instead relied on Tradeshift’s responses in evaluating

the RFP and BRD and selecting Tradeshift as its vendor.

        68.     Tradeshift knew or should have known that many of its statements in the RFP and

BRD were false, misleading, and/or incomplete, or it knew or should have known that it was

misrepresenting information that was material to the RFP and BRD.

        69.     Alternatively, Tradeshift acted with utter disregard for the truth of its statements.

        70.     Tradeshift intended for Smucker to reply upon its responses to the RFP and BRD

and Smucker reasonably relied on those responses.

        71.     Smucker was injured because, but for Tradeshift’s false and misleading

representations, Smucker would not have selected Tradeshift as its vendor or entered into the

Services Agreement.

        72.     Smucker is entitled to rescission of the Services Agreement, compensatory

damages, and punitive damages in an amount sufficient to punish and deter Tradeshift from

engaging in similar fraudulent behavior in the future.

                                     COUNT II
                           FRAUDULENT MISREPRESENTATION

        73.     Counter Plaintiff incorporates by reference the allegations in the above paragraphs

as if they were fully set forth herein.




                                                16
         Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 17 of 20




        74.     Tradeshift made misrepresentations of material fact before the execution of the

Services Agreement, as described above, as well as misrepresentations following the execution

of the Services Agreement, including representations regarding its financial stability, that its

product was superior to that of competitors, the capabilities of its product, and representations of

active relationships with customers of a similar size and scope, as stated above and throughout

this Complaint.

        75.     Smucker entered into the Services Agreement relying on Tradeshift’s responses to

the RFP and BRD.

        76.     After executing the Services Agreement, Tradeshift continued to misrepresent

material facts respecting its ability to perform its obligations under the Agreement.

        77.     Tradeshift’s representations were false when made, and Tradeshift acted

intentionally, recklessly, willfully, and/or maliciously in making them.

        78.     Tradeshift knew, or should have known, that its representations were false, and it

intended or knew that Smucker would rely on those representations to its detriment.

        79.     Smucker justifiably relied on these misrepresentations in evaluating Tradeshift’s

responses to the RFP and BRD, and in entering the Services Agreement and continuing to do

business with Tradeshift.

        80.     Smucker suffered damage and injury as a direct and proximate result of its

reliance on Tradeshift’s material misrepresentations. As a result, Smucker is entitled to

compensatory and punitive damages.

                                      COUNT III
                            NEGLIGENT MISREPRESENTATION

        81.     Counter Plaintiff incorporates by reference the allegations in the above paragraphs

as if they were fully set forth herein.


                                              17
         Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 18 of 20




        82.     As described in detail above, Tradeshift misrepresented the functionality and

performance of its product and the suitability of its system and features for a complex operation

like Smucker.

        83.     The information communicated to Smucker was false and misleading.

        84.     Tradeshift failed to exercise reasonable care in communicating the information.

        85.     Smucker justifiably relied on the information provided by Tradeshift in deciding

to select Tradeshift as its vendor for the project and enter into the Services Agreement.

        86.     Smucker suffered damage and injury as a direct and proximate result of its

reliance on the false information provided by Tradeshift.

                                         COUNT IV
                                    BREACH OF CONTRACT

        87.     Counter Plaintiff incorporates by reference the allegations in the above paragraphs

as if they were fully set forth herein.

        88.     For all the reasons stated above, Tradeshift committed a material breach of the

Services Agreement that cannot be remedied.

        89.     Thus, Smucker is entitled to receive all sums paid to Tradeshift under the Services

Agreement.

                                      PRAYER FOR RELIEF

        Counter Plaintiff Smucker Services Company prays for judgment in its favor and against

Tradeshift, Inc. for damages for fraudulent inducement, fraudulent and/or negligent

misrepresentation, and breach of contract, pre- and post-judgment interest, punitive damages,

costs, and such further relief to which Counter Plaintiff may be entitled.

                                          JURY DEMAND

        Counter Plaintiff demands a trial by jury of all issues so triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.
                                               18
Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 19 of 20




                                 Respectfully submitted,

                                 /s/ Ronie M. Schmelz
                                 Ronie M. Schmelz (5026158)
                                 TUCKER ELLIS LLP
                                 950 Main Avenue
                                 Suite 1100
                                 Cleveland, OH 44113
                                 Telephone: 216.592.5000
                                 Facsimile:    216.592.5009
                                 E-mail:        ronie.schmelz@tuckerellis.com

                                 Attorneys for Defendant and Counter Plaintiff
                                 Smucker Services Company




                            19
         Case 1:20-cv-03661-ER Document 16 Filed 06/26/20 Page 20 of 20




                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.




                                                     /s/ Ronie M. Schmelz
                                                     Ronie M. Schmelz

                                                     One of the Attorneys for Defendant and
                                                     Counter Plaintiff Smucker Services Company




                                                20
